   Case 1:19-cv-02594-RM-SKC Document 86-5 Filed 12/18/19 USDC Colorado Page 1 of 5


John P. Drohan III




  .__...._· Mediatrix Capital., Inc ..




From:
Sent: Monday, July 17, 2017 7:16 AM
To: Michael Young <myoung@mediatrixcapital.com>
Subject: Re: Questions and info


Hi Michael,

Thank you for the lightning fast answers.




     -
For the special PAMM, I would devote the entire $10 to the higher yield strategy, and $2–$3 to the normal one. Both
under       if possible.


                                                           1
        Confidential Treatment Requested by Mediatrix Capital, Inc.                     MCSEC-DL000011
    Case 1:19-cv-02594-RM-SKC Document 86-5 Filed 12/18/19 USDC Colorado Page 2 of 5

Thank you,

I



Direct
Mobile
Office




On Jul 17, 2017, at 15:08, Michael Young <myoung@mediatrixcapital.com> wrote:



         -
         I am Pleased that you are going home earlier. There is always the contradiction of heart for a man who
         is working to build his family and legacy, and the time that it requires away from the very source of love
         we work so hard for. You deserve time at home. I also assume you are feeling better?!!

         With respect to the multiple PAMM strategy, I will check in with Bryant and Mike on that. A new PAMM
         can be set up and tech‐tested within a day or two maximum.

         We can have a double strategy on a $10mm account by your example below, placing a portion in the
         “gold system or currency only”, and then utilize a higher use of equity ratio in the second PAMM which
         will yield more aggressively as well as increase the risk proportionately. We can double the equity use
         cut off, to 15%, which would put it where we used to trade, when we were consistently achieving higher
         numbers.

         I will confirm on time frames for you.

         With respect to the names for                    thank you for the provision, it is noted!

         Best Regards,

         Michael S. Young
         Chief Executive Officer
         1-800-905-1006 (international)
         One Montague Place, 4th Floor
         9 East Bay Street, P.O. Box CB-11148
         Nassau, Bahamas

         Skype: MSYDENVER
         myoung@mediatrixcapital.com
         www.mediatrixcapital.com

         <image001.jpg>

                                                              2
         Confidential Treatment Requested by Mediatrix Capital, Inc.                         MCSEC-DL000012
Case 1:19-cv-02594-RM-SKC Document 86-5 Filed 12/18/19 USDC Colorado Page 3 of 5

  In no event should the content of this material be construed as an advertisement, express or an implied promise, guarantee or implication by or
  from Mediatrix Capital Inc. (MC) or any of its partner or subsidiary companies. This is not an attempt to sell or solicit any security and should
  not be taken as such. The content of this email is for informational purposes only. Potential Accredited Investors are advised to carefully read
  the Disclosure Documents to determine whether a managed investment in MC is consistent with their financial situations and investment
  objectives. Past results are no guarantee of future performance. MC is a Belize Registered Corporation, with corporate offices in the Bahamas.
  MC, does not operate within the United States of America.


  From:
  Sent: Monday, July 17, 2017 6:05 AM
  To: Michael S. Young <myoung@mediatrixcapital.com>
  Subject: Questions and info


  Hi Michael,

  Hope you're well and enjoying the family. I'm at Dubai airport so I'll see my family tonight. I cut the trip
  two days short, to get back sooner.

  I have two quick questions.

  1. Could                have two PAMMS in the same client account, meaning one $10m higher return
  (as discussed), and a "normal" one with a lower amount ($2m to $3m to start) with the same investment
  strategy as Asyndeton?

  2. How long would it take you to set up the new higher return PAMM? I'm hoping (fingers crossed) to be
  able to fund this by the end of the month.




  Thank you again. All the very best,
                                                                                                                     .
                                                                                                                         -
  -
  Direct
  Mobile
  Office




                                                                         3
  Confidential Treatment Requested by Mediatrix Capital, Inc.                                                      MCSEC-DL000013
    Case 1:19-cv-02594-RM-SKC Document 86-5 Filed 12/18/19 USDC Colorado Page 4 of 5


John P. Drohan III




-



  .__...._· Mediatrix Capital., Inc ..




From:
Sent: Monday, July 17, 2017 6:05 AM
To: Michael S. Young <myoung@mediatrixcapital.com>
Subject: Questions and info


Hi Michael,

Hope you're well and enjoying the family. I'm at Dubai airport so I'll see my family tonight. I cut the trip two days short,
to get back sooner.


                                                              1
        Confidential Treatment Requested by Mediatrix Capital, Inc.                          MCSEC-DL000014
    Case 1:19-cv-02594-RM-SKC Document 86-5 Filed 12/18/19 USDC Colorado Page 5 of 5

I have two quick questions.

1. Could             have two PAMMS in the same client account, meaning one $10m higher return (as discussed),
and a "normal" one with a lower amount ($2m to $3m to start) with the same investment strategy as Asyndeton?

2. How long would it take you to set up the new higher return PAMM? I'm hoping (fingers crossed) to be able to fund
this by the end of the month.




Thank you again. All the very best,



-
Direct
Mobile
Office




                                                          2
         Confidential Treatment Requested by Mediatrix Capital, Inc.                    MCSEC-DL000015
